J-S59033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANCISCO JACKSON                          :
                                               :
                       Appellant               :   No. 1004 EDA 2018

             Appeal from the Judgment of Sentence March 9, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010562-2016


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED FEBRUARY 26, 2020

        Francisco Jackson appeals from the judgment of sentence entered

following the revocation of his probation. His counsel filed an Anders1 brief

and a petition to withdraw as counsel. We affirm the judgment of sentence

and grant counsel’s petition to withdraw.

        In May 2016, Jackson entered a negotiated guilty plea to one count of

possession with intent to distribute (“PWID”) Xanax and Naloxone.2 Colloquy




____________________________________________


1   Anders v. California, 386 U.S. 738 (1967).

2 “Naloxone is an opioid antagonist that is used to temporarily reverse the
effects of an opioid overdose, namely slowed or stopped breathing.” U.S.
Surgeon General’s Advisory on Naloxone and Opioid Overdose, available at
https://www.hhs.gov/surgeongeneral/priorities/opioids-and-addiction/
naloxone-advisory/index.html (last visited Dec. 19, 2019).
J-S59033-19



for Plea of Guilty, filed May 2, 2017.3 The following facts were set forth at the

guilty plea hearing:

          On October 6, 2016, Officer John Moison from the narcotics
          field unit went to the area of 2312 North Bouvier Street here
          in Philadelphia armed with a confidential informant.

          That confidential informant went to the location--to that
          location. At said location, interacted with the defendant and
          engaged in hand-to-hand transaction and returned -- and
          turned over four Xanax pills along with cellophane
          containing blue and white paper of Suboxone. Those were
          placed on a property receipt.

          So at some point later that day between the hours of 3:00
          and 5:00, Officer Moison went back to that location with the
          same confidential informant. That confidential informant
          again met with the defendant, purchased 8 Xanax pills at
          that point, returned them, and those were placed on a
          property receipt.

          The very next day on October 7th, Officer Moison went to
          that location with backup from the field unit. Officer Moison
          called the defendant directly on a number that was provided
          to the confidential informant. Officer Moison set up a drug
          transaction with the defendant, the defendant exited that
          property and was stopped by Officer Cruz. Recovered from
          him was an amber pill bottle with 16 Xanax pills, as well as
          2 Oxycontin pills and $97.

          Officers conducted a search warrant on that location. They
          recovered $21 in addition to the $97 that was already
          recovered. As well as three more of the Suboxone strips that
          were recovered underneath a mattress. All the drugs
          matched from both days. All the drugs did test positive for
          controlled substances.

____________________________________________


3 The Written Colloquy for Plea stated he was pleading guilty to PWID for
Xanax and Naloxone, and the maximum for the plea was “3YRP.” Colloquy for
Plea of Guilty at 1. He agreed that his lawyer told him the elements of the
crimes charged and that he could go to jail for ten years if convicted. Id. at
2.

                                           -2-
J-S59033-19



N.T., 5/2/17, at 15-16.

      At the sentencing, the Assistant District Attorney stated Jackson pled

guilty to PWID of Xanax, and explained the guideline range was 12 to 18

months:

          [ASSISTANT DISTRICT ATTORNEY]: He pled, Your
          Honor, to the Xanax and Naloxone. Xanax is a five, not a
          seven.

          THE COURT: So five, five?

          [ASSISTANT DISTRICT ATTORNEY]: Right. So his
          guidelines would be 12 to 18, plus or minus 12.

          THE COURT: Okay.

N.T., 6/2/17, at 3. The trial court imposed a negotiated sentence of three

years’ probation.

      Jackson never reported to probation. N.T., 3/9/18, at 4. In March 2018,

the trial court revoked Jackson’s probation. At the probation revocation

hearing, Jackson’s counsel explained that Jackson’s mother was ill, and he did

not report for fear of being incarcerated and not being able to be with his

mother. N.T., 3/9/18, at 6. Counsel explained that Jackson was working under

the table for a company that cleans and guts houses to support his seven

children. Id. Jackson also spoke, asking that the court give him another

chance. Id. at 7.

      When discussing the sentence, defense counsel stated, “[B]ecause its

Xanax PWID, the max is three years[’] incarceration.” Id. at 9. The assistant

district attorney (“ADA”) stated there had been a prior PWID conviction, which



                                      -3-
J-S59033-19



would increase the maximum sentence. Id. The ADA did not dispute the

characterization of the narcotic involved.

      In imposing sentence, the court stated:

         Mr. Jackson, unfortunately when you just completely ignore
         your sentence you really just don’t get the same sentence
         all over again. That’s not how it works.

         So you’ve been around the block plenty. Your prior record
         score is a five, you got a very sweet deal here. Your
         guideline range was for 12 to 18 months on this drug case.
         I gave you three years of probation and you don’t even show
         up. So honestly, Mr. Jackson, you don’t just get to ignore a
         Judge’s sentence and then expect that you’re – there’ll be
         no consequence to that. I’m sure you have good reasons,
         I’m sorry about your mother’s illness.

Id. at 8. The court sentenced Jackson to six to 12 months’ incarceration

followed by three years’ probation. Jackson filed a timely notice of appeal.

      As mentioned above, counsel filed an Anders brief and a petition to

withdraw.

      Before we address the merits of Jackson’s appeal, we must first address

counsel’s request to withdraw from representation. See Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007) (en banc). An Anders brief

that accompanies a request to withdraw must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and




                                     -4-
J-S59033-19


         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Counsel must

also provide a copy of the Anders brief to the appellant, and a letter that

advises the appellant of the right to: “(1) retain new counsel to pursue the

appeal; (2) proceed pro se on appeal; or (3) raise any points that the appellant

deems worthy of the court[’]s attention in addition to the points raised by

counsel in the Anders brief.” Commonwealth v. Orellana, 86 A.3d 877,

880 (Pa.Super. 2014) (quoting Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007)). If we determine that counsel has satisfied these

requirements, we then conduct “a full examination” of the record “to decide

whether the case is wholly frivolous.” Commonwealth v. Dempsey, 187

A.3d 266, 271 (Pa.Super. 2018) (en banc) (quoting Anders, 386 U.S. at 744).

      Here, counsel provided a factual and procedural history, with citations

to the record, and referred to things in the record that might arguably support

the appeal. He also set forth his conclusion that the appeal was wholly

frivolous and his reasons for concluding the appeal is frivolous, with citations

to the record and case law. Further, counsel sent a copy of the Anders brief

and petition to withdraw to Jackson and informed him of his right to proceed

pro se or with retained counsel. We thus conclude counsel has complied with

the technical requirements of Anders.

      We will now address the issues raised in the Anders brief:



                                     -5-
J-S59033-19


         1. Did the [trial] court err in finding that [Jackson] violated
         his probation, thereby justifying the imposition of a new
         sentence of incarceration?

         2. Was [Jackson’s] sentence legal?

Anders Br. at 3.

      We review a judgment of sentence imposed following the revocation of

probation to determine “the validity of the probation revocation proceedings

and the authority of the sentencing court to consider the same sentencing

alternatives that it had at the time of the initial sentencing.” Commonwealth

v.   MacGregor,     912    A.2d    315,   317    (Pa.Super.    2006)       (quoting

Commonwealth v. Fish, 752 A.2d 921, 923 (Pa.Super. 2000)).

      A trial court may revoke probation “only ‘upon proof of the violation of

specified conditions of the probation.’” Commonwealth v. Foster, 214 A.3d

1240, 1250 (Pa. 2019) (quoting 42 Pa.C.S.A. § 9771(b)) (emphasis deleted).

If the court revokes a defendant’s probation, “it may only resentence the

defendant to a term of incarceration if (1) the defendant was convicted of a

new crime; (2) the defendant’s conduct makes it likely that he or she will

commit a new crime if not incarcerated; or (3) incarceration ‘is essential to

vindicate the authority of the court.’” Id. (quoting 42 Pa.C.S.A. § 9771(c)).

      Here, a condition of Jackson’s probation was that he report to his

probation officer. The trial court found that Jackson violated his probation

when he failed to report to probation following his sentencing. Therefore, the

court revoked his probation. Jackson has never claimed that he in fact




                                      -6-
J-S59033-19



reported. Because Jackson violated a specific condition of his probation, any

challenge to the revocation would be frivolous.

     Further, any challenge to the court’s imposition of a term of

incarceration would be frivolous, as the court’s statements on the record show

the court imposed the sentence to vindicate the authority of the court. After

receiving a sentence of probation, Jackson failed to report to his probation

officer. As the court noted “when you just completely ignore your sentence

you really just don't get the same sentence all over again.” N.T., 3/9/18, at

8.

     The next issue raised in the Anders brief is whether the court imposed

an illegal sentence. “[U]pon sentencing following a revocation of probation,

the trial court is limited only by the maximum sentence that it could have

imposed originally at the time of the probationary sentence.” MacGregor, 912

A.2d at 317 (quoting Fish, 752 A.2d at 923).

     A person convicted of PWID of a “controlled substance or counterfeit

substance classified in Schedule I or II which is a narcotic drug” can be

sentenced to a maximum sentence of 15 years’ imprisonment.” 15 P.S. § 780-

113(f)(1) (footnote omitted). A person convicted of PWID, where the

controlled substance is “[a]ny other controlled substance or counterfeit

substance classified in Schedule I, II, or III,” faces a maximum sentence of

five years’ imprisonment. 35 P.S. § 780-113(f)(2). Where the controlled

substance involved in a PWID conviction is “a controlled substance or

counterfeit substance classified in Schedule IV,” the maximum sentence is

                                    -7-
J-S59033-19



three years’ imprisonment. 35 P.S. § 780-113(f)(3). Further, “[a]ny person

convicted of a second or subsequent offense under clause (30) of subsection

(a) of section 13 of this act . . . may be imprisoned for a term up to twice the

term otherwise authorized.” 35 P.S. § 780-115(a) (footnote omitted).

       The Commonwealth claims that the narcotics at issue were Xanax,

Oxycodone and Suboxone. The Information charged Jackson with drug

charges related to Xanax,4 Oxycodone, and “Buprenorphine and Naloxone,”

also known as Suboxone.5 Xanax and Naloxone were the substances written

on the guilty plea and, at the sentencing hearing, the Commonwealth and the

court discussed that the controlled substance at issue was Xanax. In addition,

at the sentencing for the probation violation, defense counsel stated, without

objection, that the narcotic involved was Xanax. We conclude that the only

substances Jackson pled guilty to possessing were Xanax and Naloxone.

       Xanax is a schedule IV controlled substance. Naloxone is not listed as a

controlled substance. If this were Jackson’s first offense, the maximum term

of imprisonment would be three years. 35 P.S. § 780-113(f)(3). However,

Jackson has at least one other conviction for PWID. See Commonwealth v.
____________________________________________


4 The Information listed “Alprazolam.” Alprazolam is the generic name for
Xanax. Drugs.com, available at https://www.drugs.com/alprazolam.html (last
visited Jan. 14, 2020).

5 Although Suboxone contains Naloxone, they are not the same substance.
Suboxone contains Buprenorphine and Naloxone and is used for the treatment
of opiate addictions. Highlights of Prescribing Information, available at
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/020733s022lbl
.pdf (last visited Jan. 22, 2020). It is a Schedule III Narcotic. Id.


                                           -8-
J-S59033-19



Jackson, No. CP-51-CR-1106771-1998. Therefore the maximum sentence is

six years’ imprisonment. 35 P.S. § 780-115(a). Accordingly, any claim that

the sentence of six to 12 months’ imprisonment followed by 3 years’ probation

is illegal is frivolous.

       We thus agree with counsel that the issues identified in his Anders brief

are wholly frivolous. Our independent review has revealed no non-frivolous

issues. We therefore affirm the judgment of sentence and grant the petition

to withdraw.

       Judgment of sentence affirmed. Petition to withdraw granted.

Judge Lazarus joins the Memorandum.

Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/20




                                       -9-